The third cause of action for malicious abuse of process based on the claim that the defendants have improperly instituted an action for declaratory judgment will not lie (Miller v. Stern, 262 App. Div. 5; 72 C. J. S., Process, § 119). Plaintiff may, within ten days after service' of copy of the order to Tie entered herein and upon payment of said costs, serve an amended complaint omitting any reference to the third cause of action. Settle order on notice. Present — Glennon, J. P., Cohn, Callahan, Shientag and Heffernan, JJ. [See Reisberg v. Great Northern Radar & Electronics, post, p. 1006.]